Marshall, Ch. Justice.
The majority of the .'Court is of opinion that the motion to re-instate the cause, was an application to the discretion of the Coürt, and its refusal is not a ground for a writ of error.
After the Court had delivered this opinion it became, a question whether the writ of error should be dismissed, op the judgment affirmed.
After consideration of the case again,
(In the 7th of March,
*156Marshaii, CL Justice, stated it to be the opinion of the Court, that the judgment of the Court below should bp affirmed. The writ of error is to the judgment generally. The refusal to re-instate the cause being no error in law, the Court can see no error in the principal judgment.

Judgment affirmed.